Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-21 are currently pending and are presented for examination on the merits.

Priority
This application is a bypass continuation of International Application, PCT/US2019/030934, filed May 6, 2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/24/2020, and 1/11/2021 were filed before the filing of a first office action on the merits.  As such, the submission is in compliance with the provisions of 37 CFR 1.97.   Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
1.	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
I.	Claims 1-21 drawn to a transaction-enabling system as disclosed in the specification;


2.	Inventions I, through II are related as genus and species or combination and sub-combination. The inventions are distinct if they are not obvious variants, and if it is shown that the subcombination is separately usable. In the instant case the subcombination has separate utility such as indicated by the claim language. See MPEP § 806.05(d). 
3.	There is a search and/or examination burden for the patentably distinct inventions as set forth above because the inventions require different searches (e.g., employing different search strategies or search queries).
4.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143).  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
5.	The election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election will be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

7.	In a telephonic conference on June 1, 2021, attorney of record, Anne Elizabeth Bohan, Esq., provisionally elected to prosecute Invention I, Claims 1-21.  Affirmation of this election, with or without traverse, must be made by applicant in replying to this Office Action.  Claims 22-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b).  
8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Objections
Drawings
The drawings are objected to where they present disconnected features not conglomerated by a bracket or box. (see, e.g. FIG. 4).  37 CFR 1.84. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, claims 1-21 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps recited in the claims are directed towards allocating resources to plural machines or system components that include a compute task requirement, network task requirement, and an energy consumption task requirement.  It is a long standing commercial practice for enterprises to include various computing, networking and energy consumption requirements, and allocated resource(s) to these tasks accordingly.  As such, under the 2019 PEG, and Alice Corporation, the claimed invention includes an abstract idea.  
Under step 2a-prong 2, the independent and dependent claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure (including the use of artificial intelligence, etc.), the specific resources applied, etc.) offered See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  That is to say, the claims generally instruct an artisan to apply it (the method) across generic computing technology. “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements (a controller, circuit, etc.) recite insignificant extra-solution activity, and applies the abstract idea across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data.  MPEP 2106.05(d)
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


  
Claims 1, 2, 5, 9, 10, 12, 13, 16, 20, and 21 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. 2006/0155423 to Budike, JR.  
With respect to Claims 1, and 12, Budike teaches a method (FIG. 5), and transaction-enabling system (FIG. 6), comprising: a fleet of machines ([0077];FIG.6 (608)) each having at least one of a compute task requirement, a networking task requirement, and an energy consumption task requirement ([0062];[0077], computers on a network have all three requirements); and a controller (FIG. 6, 604), comprising: a resource requirement circuit structured to determine an amount of a resource for each of the machines to service at least one of the compute task requirement, the networking task requirement, and the energy consumption task requirement for each corresponding machine ([0031], real-time demand; [0061]); a forward resource market circuit structured to access a forward resource market ([0040];[0047];[0049]); and a resource distribution circuit structured to execute an aggregated transaction of the resource on the forward resource market in response to the determined amount of the resource for each of the machines ([0042-43], purchase).
With respect to Claims 2, and 13, Budike teaches wherein the resource comprises a compute resource, and wherein the forward resource market comprises a forward market for compute resources. ([0062], computer) 

With respect to Claims 9, and 20, Budike teaches wherein the aggregated transaction of the resource on the forward resource market comprises one of buying or selling the resource. [0047]
With respect to Claims 10, and 21, Budike teaches wherein the resource distribution circuit is further structured to adaptively improve one of an aggregate output value of the fleet of machines or a cost of operation of the fleet of machines using executed aggregated transactions on the forward resource market. [0035]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.

d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
	
Claims 3, 8, 14, and 19 are rejected under § 103 as being unpatentable over Budike, in view of US 2006/0069786 to Mogul et al.
With respect to Claims 3, and 14, Budike fails to teach wherein the resource comprises a spectrum allocation resource, and wherein the forward resource market comprises a forward market for spectrum allocation.  Mogul, however, teaches resource comprising network bandwidth which is the same as spectrum allocation.  [0029];[0052]  Mogul discusses the need for better understanding of why resources are being spent. [0004].  As such, it would have been obvious to one of ordinary skill in the art to modify Budike to include resources such as spectrum analysis which would benefit from a correlation to causality. 


Claims 4, 7, 15, and 18 are rejected under § 103 as being unpatentable over Budike, in view of US 2013/0332327 to Sgouridis et al.
With respect to Claims 4, and 15, Budike fails to expressly teach wherein the resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits.  Sgouridis, however, teaches wherein a forward market for energy credits. [0041]  Sgouridis teaches a desire to monitor and account for embedded energy usasge on a physical or financial basis. [0003]  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Budike to include energy credit resources, since this would help assess the physical and financial usage.  
With respect to Claim 7, and 18, Budike fails to expressly teach, but Sgouridis teaches wherein the resource comprises an energy storage resource, and wherein the forward resource market comprises a forward market for energy storage capacity. [0066];[0082].  Under the same rationale as Claim 4, it would have been obvious to one of ordinary skill in the art to modify Budike to include this limitation. 

Claims 6 and 17 are rejected under § 103 as being unpatentable over Budike, in view of US 2005/0257079 to Arcangeli.
With respect to Claims 6, and 17, Budike fails to expressly teach wherein the resource comprises a data storage resource, and wherein the forward resource market comprises a forward 

Claim 11 is rejected under § 103 as being unpatentable over Budike, in view of US 2012/0316688 to Boardman et al.
With respect to Claim 11, Budike fails to expressly teach, but Boardman teaches wherein the resource distribution circuit further comprises a component selected from a list of components consisting of a machine learning component, an artificial intelligence component, and a neural network component. [0120]  Boardman discusses the ability of improved energy resource allocation can result from fine granular control network communication. [0008]  As such, it would have been obvious to one of ordinary skill in the art to modify Budike to include greater control of network communication through artificial intelligence so as to improve energy resource allocation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM J JACOB/Examiner, Art Unit 3696